OPINION OP THE COURT. This suit is brought on the record of a judgment obtained in the state of New York. The defendant filed the pleas of nul tiel record and nil debet, and the question is whether the latter plea can be pleaded to an action on a judgment. Under the constitution and laws of the United States a judgment obtained in one state has the same effect in every other state. It is conclusive of the subject matter of controversy, and no plea can be filed which contradicts the record. The statute of limitations of the state where the suit is brought may be pleaded, also a release or payment, but the plea of nil debet which controverts the judgment, cannot be pleaded. Armstrong v. Carson [Case No. 543]; Mills v. Duryee, 7 Cranch [11 U. S.] 481; Hampton v. Mc-*284Connel, 3 Wheat. [16 U. S.] 234; McElmayle v. Cohen, 13 Pet. [38 U. S.] 324. The plea of nul tiel record is the proper and the only plea that brings' before the court the validity of the record, and the description of it as set forth in the declaration. The demurrer to the. plea of nil debet, considered as filed, is sustained.